DETAILED ACTION
Status of the Claims
Claims 1, 4-5, 7-8, 16-20, 22, 28, 32-33, 35, 37-38, and 49-51 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 07/07/2021. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Please note that the new Examiner of record is Jeremy Flinders.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 07/07/2021 is insufficient to overcome the rejection of claims 1, 4-5, 7-8, 16-20, 22, 28, 32-33, 35, 37-38, and 49-51 based upon an alleged incompatibility of combining MEBIOL® Gel with Hagel et al. as set forth in the last Office action because said declaration failed to present sufficient factual evidence sufficient to show how and why the MEBIOL® Gel could not be used in the methods of Hagel.  Nevertheless, the rejection has been withdrawn in light of more applicable prior art, as detailed below.

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Ge et al. and MEBIOL® Gel
Claims 1, 4-5, 7-8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Anal. Chem., 2013, 85:12108-12117) in view of MEBIOL® Gel (of record).  
claims 1 and 28, Ge teaches and/or suggests a method of identifying a compound or a combination of compounds that modify a least one cellular phenotype (e.g. expression of promoter-controlled GFP as a proof-of-concept as per the Plasmids and Bacterial Strains section, extendable to drug screening methods as per the Abstract), said method comprising the steps of: 
providing a library containing a plurality of library members, wherein each library member is a compound or a combinations of compounds (e.g. as per the Experimental Section and Fig. 3); 
providing a suspension of cells which may acquire said modified cellular phenotype (e.g. cells transformed with eGFP and/or pGLO as per the Experimental Section and Fig. 3); 
providing a cell-compatible sol-gel support (e.g. alginate or silica gels), providing an array containing a plurality of spaces (e.g. as depicted throughout, including Fig. 3); 
adding said support, said library members and said suspension of cells to spaces of said array, wherein at least two different library members are added to two different spaces, and each space comprises a specific library member; wherein addition of said support, said library members and said suspension of cells may be performed simultaneously or sequentially (e.g. addition of the sol-gel, cells, and screening members to spots and/or wells of micro-titer plates as per the Experimental Section and Fig. 3);  
incubating the array under conditions allowing maintenance and/or growth of the cells (e.g. incubation as per the Experimental Section
detecting the cellular phenotype in the cells (e.g. fluorescence detection as per the Experimental Section and Fig. 3); and 
identifying library members modifying the cellular phenotype, thereby identifying a compound or a combination of compounds modifying said cellular phenotype (e.g. as per the Experimental Section and Fig. 3).  
Regarding claim 8, Ge teaches the above, wherein the array is a container comprising a plurality of compartments, wherein the compartments are separated by physical barriers (e.g. multi-titer plates as per Fig. 3).
However, it is noted that Ge is silent on the limitations of “wherein the cells are provided in the form of spheroids” and “wherein the support can reversibly change between a sol-state and a gel-state”, as set forth in claims 1 and 28.
Regarding claims 4-5 and 7, MEBIOL® Gel is temperature reversible gel, has a sol-gel transition temperature in the range of 0-35C, and is selected from the group consisting of gelatinous gels and copolymers (e.g. as per the MEBIOL® Gel application notes).
Regarding claims 1 and 28, MEBIOL® Gel teaches a thermoreversible hydrogel with properties highly favorable to cell culture; e.g. page 1. MEBIOL® Gel and that in the gel state, MEBIOL® Gel presents an efficient niche for cell proliferation, cell communication and protection of cells and tissues from shear forces; e.g. page 1. MEBIOL® Gel is biocompatible and highly transparent for cell observation and can be supplied in culture vessels such as multiwell plates; e.g. page 1.  Taught is that MEBIOL® Gel has uses including spheroid culture and drug discovery; e.g. page 1. 
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use MEBIOL® Gel in the cell screening methods of Ge. One of ordinary skill in the art would have been motivated to do so since MEBIOL® Gel offers several advantages over the numerous gels tested by Ge, including MEBIOL® Gel’s biocompatibility, high transparency, “extremely easy cell handling”, being non-toxic, and being readily commercially available.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Ge et al., MEBIOL® Gel, and Hagel et al.
Claims 1, 4-5, 7-8, 16-20, 22, 28, 32-33, 35, 37-38, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Anal. Chem., 2013, 85:12108-12117) in view of MEBIOL® Gel (of record) and further in view of Hagel et al. (WO 2005/116656 A1, of record).  
Ge and MEBIOL® Gel are relied on as above, however, it is noted that the references are silent on the limitations of the cells are cells resected from a human being, as set forth in claim 16, the cells are primary cancer cells, as set forth in claim 17, the cells are cancer cells, as set forth in claim 18, the cellular phenotype is selected from the group consisting of cell proliferation and cell death, as set forth in claim 19, the cells are cancer cells and the cellular phenotype is in vitro growth, as set forth in claim 20, one or more library members are drug(s) useful in cancer treatment or a combination of drugs useful in cancer treatment, as set forth in claim 22, predicting the claim 32, the cells are causative of said clinical condition that is cancer, as set forth in claims 33 and 35, the cellular phenotype is in vitro cancer cell proliferation, as set forth in claim 37, one or more library members are drugs useful in cancer treatment or a combination of drugs useful in cancer treatment, as set forth in claim 38, the cells are obtained from samples taken from cancer cell invasion or cancer cell metastasis, as set forth in claim 49, wherein step v of the method is performed within 1 week after obtaining the cells, as set forth in claim 50, and the cells are obtained from samples taken from cancer cell invasion or cancer cell metastasis, as set forth in claim 51.
Hagel teaches the identification of compounds influencing cellular processes and the testing of candidate compounds for a specific effect on a cell; e.g. page 2, lines 29-32 and that libraries of compounds and the screening of the library of compounds on a solid support is a known in the art; e.g. page 1, lines 28-31. Taught is a multi-titer plate and wells (i.e., an array containing a variety of spaces); e.g. page 61, lines 1-2.  Hagel teaches that test compounds are preferably linked to resin beads; e.g. page 22, line 20, further teaching that library members interact with cells in the immediate proximity; e.g. page 22, lines 23-24.  Hagel teaches a change in morphology as the cellular response; e.g. page 42, line 17. Taught is testing one type of primary cell is cultivated on a solid support; e.g. page 35, lines 6-7.  Taught are solid supports comprising one library member or multiple library members; e.g. page 18, lines 19-21 and that solid supports can be resin beads, a surface, a membrane or a gel; e.g. page 19, lines 30-35. Taught is screening primary cells closely resembles the conditions observed directly in the patient; e.g. page 98, lines 32-33. Taught is apoptosis as being the cellular response and that apoptosis may be determined by determining cell growth after cultivation of normal cells and tumor cells; e.g. page 51, lines 18-21.  Taught is that cells can be grown in vitro and a compound can be added to the cellular medium and that the cellular response is apoptosis, cell growth/ or cell death; e.g. page 64, lines 7-9.  Hagel teaches the cells may be any useful cells available; e.g. page 25, lines 27-28. 
Regarding claim 16, MEBIOL® Gel teaches human cells; e.g. page 2.
Regarding claim 17, MEBIOL® Gel teaches primary cancer cells; e.g. page 2. 
Regarding claim 18, MEBIOL® Gel teaches cancer cells; e.g. page 2. 
Regarding claim 19, Hagel et al. teach cell growth/cell death; e.g. page 64, lines 7-9. 
Regarding claim 20, MEBIOL® Gel teaches cancer cells; e.g. Figure 3.   
Regarding claim 22, MEBIOL® Gel teaches drug delivery and cancer cells; e.g. page 1 and Figure 3. 
Regarding claim 28, Hagel et al. teach detection of cellular phenotype changes in response to drugs, teaching solid supports comprising one library member or multiple library members; e.g. page 18, lines 19-21 and that solid supports can be resin beads, a surface, a membrane or a gel; e.g. page 19, lines 30-35. Taught is that cells can be in vitro and a compound can be added to the cellular medium and if the cellular response is apoptosis, cell growth/ or cell death is tested; e.g. page 64, lines 7-9. 
Regarding claim 32, Hagel et al. teach cell growth/cell death in response to drug treatment in culture; e.g. page 64, lines 7-9. It reasonably follows that no response would indicate resistance to drug treatment. 
Regarding claims 33 and 35, Hagel et al. teach cancer cells; e.g. page 28, line 14. 
Regarding claim 37, Hagel et al. teach determining cell growth/number of cells; e.g. page 51, line 21.
Regarding claim 38, Hagel et al. teach a library of test compounds; e.g. page 9, line 27, further teaching a combination of compounds to be tested; e.g. page 15, line 20 or the compounds may be testing individually; e.g. page 13, lines 34 to 35.  
Regarding claim 49, Hagel et al. teach cancer cells surgically removed from a patient; e.g. page 28, lines 14 and 15, which is reasonably interpreted as invasive cancer cells. 
Regarding claim 50, Hagel et al. teach the removal of primary cancer cells from a patient and that primary cells are cells which have a limited life span; e.g. page 28, lines 10-11. 
Regarding claim 51, Hagel et al. teach cancer cells surgically removed from a patient; e.g. page 28, lines 14 and 15, which is reasonably interpreted to include invasive cancer cells. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the methods of Ge with  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. 

There is a reasonable expectation of success of combining Hagel et al. with MEBIOL® Gel because both use methodologies of culturing cells, the use of a gel and as assay involving drug delivery to cells. MEBIOL® Gel teach a product that has properties advantageous for 3D cell culture and in particular for the testing of drugs and the support of spheroid growth, a product that is well-suited to the interests of Hagel et al., the testing of library compounds for changes in cellular phenotype.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-8, 16-20, 22, 28, 32-33, 35, 37-38 and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 10,371,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited limitations of the instant claims are very similar to the patented claims.  The instant claims are broader than the patented claims; however, a second application containing broader claims than the more specific claims a conflicting patent cannot support an independent patent.  The generic invention claimed in the instant application anticipate the species of the patented invention. 
***
Applicants argue that the double patenting rejection has been noted and appropriate action will be taken if needed once the claims are allowed. 
          In response, the rejection must be maintained as a matter of record until the appropriate terminal disclaimer has been filed, or until the application has been amended in such a way as to not claim patently identical subjectmatter. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639